UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 18, 2011 Zurvita Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 333-145898 26-0531863 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800 Gessner Houston, Texas 77024 (Address of principal executive offices and Zip Code) 713-464-5002 (Registrant’s telephone number, including area code) Copies to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, NY 10006 Telephone: (212) 930-9700 Fax: (212) 930-9725 Not Applicable (Former name or former address since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Forward-Looking Statements Information contained in this Current Report on Form 8-K of Zurvita Holdings, Inc., a Delaware corporation (the“Company”), other than historical information, may be considered “forward-looking statements” that are subject to risks and uncertainties.In some cases, you may identify forward-looking statements by words such as “may,” “should,” “plan,” “intend,” “potential,” “continue,” “believe,” “expect,” “predict,” “anticipate” and “estimate,” the negative of these words or other comparable words.These statements are only predictions.One should not place undue reliance on these forward-looking statements.The forward-looking statements are qualified by their terms and/or important factors, many of which are outside the Company’s control, involve a number of risks, uncertainties and other factors that could cause actual results and events to differ materially from the statements made.The forward-looking statements are based on the Company’s beliefs, assumptions and expectations, taking into account information currently available to the Company.These beliefs, assumptions and expectations can change as a result of many possible events or factors, including those events and factors described in “Risk Factors” in the Company’s Annual Report on Form10-K for the year ended July 31, 2010 filed with the SEC on December 7, 2010, not all of which are known to the Company.If a change occurs, the Company’s business, financial condition, liquidity and results of operations may vary materially from those expressed in the aforementioned forward-looking statements.The Company will update this forward-looking information only to the extent required under applicable securities laws.Neither the Company nor any other person assumes responsibility for the accuracy or completeness of these forward-looking statements. Item 8.01.Other Events. On March 18, 2011, Zurvita Holdings, Inc. issued a press release announcing its financial results for the three and six month periods ended January 31, 2011.The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 99.1Press Release dated March 18, 2011 SIGNATURES In accordance with the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ZURVITA HOLDINGS, INC. Dated:March 22, 2011 By: /s/Jason Post Jason Post, Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated March 18, 2011
